Title: Enclosure: Extract of Proceedings of the National Assembly, 17 June 1789
From: Unknown
To: 



EnclosureExtract of Proceedings of the National Assembly

le 17. Juin 1789.

La Chambre, assemblée vers les 10. heures du matin, lecture faite de l’arrêté de la veille, on a passé aux voix la motion suivante:
Arrêté que la Chambre des communes seroit constituée sous la dénomination d’assemblée nationale.
Que les deux chambres privilegiées n’ayant point fait vérifier leurs pouvoirs, pouroient et seroient admises à la dite vérification, soit ensemble ou individuelement.
M. Bailly, nommé Président provisoire, a prêtté serment à la chambre, ainsi que les deux sécrétaires. La chambre a fait le sien aussi.
M. Target a proposé la motion suivante comme nécessitée par la premiere:
Arrêté par la chambre que toutes les impositions actuelles n’ayant point eté sanctionnées sont toutes illégalles. Que cette illégalité a été reconnue par le Roi et les Cours Souveraines, que cependant la chambre nationalle considerant les inconveniens qui resulteroient de la suppression des impots, elle ordonne que ceux qui se perçoivent continueront à l’etre jusqu’au dernier Jour de la tenue des Etats généraux actuels.

